UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ABRAHAM PAUL KOROTKI,
Plaintiff-Appellant,

v.

THOMAS, RONALD & COOPER, P.A., a
Maryland Professional Association,
Defendant-Appellee,

ATTORNEY SERVICES CORPORATION,
Defendant & Third-Party Plaintiff-
Appellee,
                                                       No. 96-1877

v.

DANIEL V. SCHMITT,
Third Party Defendant-Appellee.

US PUBLIC INTEREST; BANKCARD
HOLDERS OF AMERICA,
Amici Curiae.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frank A. Kaufman, Senior District Judge.
(CA-94-1212-K)

Argued: September 29, 1997

Decided: December 5, 1997

Before WILKINS, Circuit Judge, PHILLIPS, Senior Circuit Judge,
and THORNBURG, United States District Court Judge for the
Western District of North Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.
COUNSEL

ARGUED: Irwin Raphael Kramer, THE LAW OFFICES OF IRWIN
R. KRAMER, Owings Mills, Maryland, for Appellant. Terri Lynn
Goldberg, ECCLESTON & WOLF, Baltimore, Maryland; Benjamin
Lipsitz, Baltimore, Maryland, for Appellees. ON BRIEF: S. Todd
Willson, ECCLESTON & WOLF, Baltimore, Maryland; Joel C.
Richmond, OFFICE OF JOEL C. RICHMOND, Baltimore, Mary-
land, for Appellees. Ronald B. Katz, Owings Mills, Maryland, for
Amicus Curiae.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The appellant, Abraham Korotki, appeals from the district court's
grant of summary judgment dismissing his action. For the reasons
hereafter set forth, we affirm.

Summary judgment is appropriate if there is no genuine issue of
material fact and judgment for the moving party is warranted as a
matter of law. Fed. R. Civ. P. 56(c). We review the record de novo
and in doing so view the evidence in the light most favorable to the
party opposing summary judgment. Sony Corp. of America v. Bank
One, West Virginia, Huntington, N.A., 85 F.3d 131, 135 (4th Cir.
1996). From this review, we must determine whether a genuine issue
exists from which a reasonable jury considering the evidence could
return a verdict for plaintiff. Shaw v. Stroud , 13 F.3d 791, 798 (4th
Cir.) (citing Anderson v. Liberty Lobby, Inc. , 477 U.S. 242, 248
(1986)), cert. denied, 513 U.S. 813, 814 (1994). A mere scintilla of
evidence is not sufficient to defeat summary judgment.

Korotki is in the business of real estate development and construc-
tion. In October 1991, he entered into a public works agreement with

                    2
Baltimore County for construction of public improvements at Old
Court Village. Korotki requested Angelozzi Brothers, Inc.
(Angelozzi) to provide full trench compaction at a cost estimate of
$12,000 and agreed to pay this amount for compaction or, in the alter-
native, to give Angelozzi a car in lieu of cash. Pursuant to this oral
contract, Angelozzi completed the trench compaction and billed
Korotki for $6,000, one-half the original cost estimate. After repeated
demands for payment which were refused by Korotki, Angelozzi
sought a mechanics lien against the development property and
retained the services of attorneys Thomas, Ronald & Cooper, P.A.,
and Daniel B. Schmitt, now third-party defendants, to collect the
indebtedness. The attorneys then hired defendant Attorney Services
Corporation to serve notice of the lien on appellant and his develop-
ment company. This service was sought on appellant as owner of the
real estate on which Old Court Village was located and as the presi-
dent and only principal of APK Development. Maryland law required
service of the notice of intent to lien on the landowner. Md. Real
Prop. Code Annot. § 9-104.

From September through December 1993, unsuccessful efforts
were made to serve Korotki in a variety of ways from registered mail
to personal service to posting of notice on the gate of Korotki's house.
All of the efforts having failed, Attorney Services Corporation
obtained a copy of Korotki's credit report from Equifax Credit Infor-
mation Services, a licensed collection agency in the State of Mary-
land, for the purpose of obtaining a new service address for Korotki.
No helpful information was obtained from the report; no further use
was made of the report, and a breach of contract action was finally
filed in state court for collection of the indebtedness.

Thereafter, Korotki learned that the credit document had been
obtained without his permission and filed the action now before this
Court. Appellant alleged a violation of the Fair Credit Reporting Act,
15 U.S.C. § 1681, et seq. (FCRA), and pendant state claims under the
Maryland Consumer Credit Reporting Agencies Act (MCCRAA).

This Court addresses the defendants' summary judgment motion
under the assumption that the report is a consumer report and, there-
fore, that the FCRA applies to its use.

                    3
          The term "consumer report" means any written, oral, or
          other communication of any information by a consumer
          reporting agency bearing on a consumer's credit worthiness
          . . . which is used or expected to be used or collected in
          whole or in part for the purpose of serving as a factor in
          establishing the consumer's eligibility for (1) credit or insur-
          ance to be used primarily for personal, family, or household
          purposes, or (2) employment purposes, or (3) other purposes
          authorized under section 1681b of this title. . . .

15 U.S.C. § 1681a(d) (1988); see also Comeaux v. Brown & William-
son Tobacco Co., 915 F.2d 1264, 1273-75 (9th Cir. 1990).

Title 15, United States Code, Section 1681(b) permits a consumer
reporting agency to furnish a report without the consumer's authoriza-
tion:

          (3) to a person which it has reason to believe

           (A) intends to use the information with a credit transac-
          tion involving the consumer on whom the information is to
          be furnished and involving . . . collection of an account of,
          the consumer; or . . .

           (E) otherwise has a legitimate business need for the infor-
          mation in connection with a business transaction involving
          the consumer.

While this language might arguably apply only to consumer agen-
cies, we conclude that the wording is equally applicable to a user.
Under § 1681(b), a user may only obtain a consumer report for a per-
missible purpose therein enumerated. Yohay v. City of Alexandria
Employees' Credit Union, Inc., 827 F.2d 967, 972 (4th Cir. 1987)
(citing Hanson v. Morgan, 582 F.2d 1214, 1216 (9th Cir. 1978)).
Appellant has made no showing that the report was obtained for an
impermissible purpose. We experience no difficulty under the facts of
this case in concluding that seeking to obtain an alternate address at
which to serve appellant was "a legitimate business need for the infor-
mation in connection with a business transaction involving the [appel-

                    4
lant]," § 1681(b)(3)(E); and, therefore, a permissible purpose for its
use. And, Angelozzi was seeking to collect an account owed by the
consumer, § 1681(b)(3)(A), likewise a permissible purpose. Korotki
admitted requesting Angelozzi to perform certain compaction services
whether or not these services were already included in Angelozzi's
contract with the county. He also agreed that if the county was not
required to pay for the services, he would tender his car as payment.
Obviously, these admitted facts created a business relationship
between the parties, and Angelozzi correctly believed this to be true.
The terms "legitimate business need" and "in connection with" refer
to the needs and objections of the individual to whom the report is
furnished, not the needs of the person about whom the report is fur-
nished. Zeller v. Samia, 758 F. Supp. 775, 781 (D. Mass 1991). In that
context, it was not necessary for Angelozzi to wait until his disputed
claim had been reduced to judgment before obtaining a consumer
report. See Baker v. Bronx-Westchester Investigations, Inc., 850 F.
Supp. 260, 262-63 (S.D.N.Y. 1994). It is likewise immaterial that a
person other than defendant himself received the report for a permis-
sible use. Id., at 262.

Appellant also seeks similar relief under the MCCRAA. Inasmuch
as the FCRA and the MCCRAA are virtually identical, we conclude,
as did the district court, that the defendants violated neither statute.
Cambridge Title Co. v. Transamerica Title Ins. Co., 817 F. Supp.
1263, 1278 (D. Md. 1992), aff'd, 989 F.2d 491 (4th Cir. 1993).

For the foregoing reasons and the reasons set forth by the court
below, the district court's judgment is

AFFIRMED.

                     5